SUPERIOR COURT
                                        OF THE
                         STATE OF DELAWARE
Jeffrey J Clark                                                 Kent County Courthouse
Judge                                                               38 The Green
                                                                  Dover, DE 19901
                                                                     302-735-2111

                                     March 12, 2018


Gregory R. Babowal, DAG                       Anthony Capone, Esq.
Kathleen Dickerson, DAG                       Office of the Public Defender
Department of Justice                         The Sykes Building
102 West Water Street                         45 The Green
Dover, DE 19904                               Dover, DE 19901


       RE: State v. Trenton Holmes
           I.D. #1710018609

                             Submitted: March 9, 2018
                             Decided: March 12, 2018

Counsel:
       This letter provides the Court’s reasoning and decision regarding Defendant
Trenton Holmes’ (hereinafter “Mr. Holmes’”) motion to compel the State to produce
materials and evidence he alleges are material to his defense. Mr. Holmes is charged,
inter alia, with drug related felonies following a search of a residence pursuant to
the alleged consent of a resident.
       In this matter, Mr. Holmes seeks certain materials to advance a potential
motion to suppress evidence seized in the search. In particular, he seeks (1) the call
for service detail report logging the transmissions between the dispatch and the
officers; (2) a recording of all police and dispatch radio traffic associated with the
case; (3) video footage of the police investigation, including MVR and other footage;
and (4) any alternate records used by the police to coordinate their arrival and
departure to and from the site of the investigations, to include the responding
officers’ personal text messages. He alleges inconsistencies regarding the police and
probation officers’ arrival times that he believes will be material in preparing a
motion to suppress.
       Mr. Holmes primarily argues that these materials are discoverable pursuant to
Superior Court Criminal Rule 16(a)(1)(C) (hereinafter “Rule 16(a)(1)(C)”). In
support of his argument, he relies upon Valentin v. State.1 The State has refused to
provide the requested information arguing that the materials fall under neither the
requirements of Brady v. Maryland2 or Rule 16(a)(1)(C). It argues that the reasoning
in three prior Superior Court decisions, State v. Block3, State v. Wood4, and State v.
Wells5 support denying the motion. The State also argues that to justify production,
a Defendant must also make a showing that the evidence will be favorable to the
accused. The State argues that Mr. Holmes has not made that showing.
       This matter is controlled by an application of Rule 16(a)(1)(C) in the manner
prescribed in the Valentin case. In Valentin, the Delaware Supreme Court examined
Rule 16(a)(1)(C) and held that dispatch records (including recordings) were
“tangible objects” that were material to the defense regarding an issue regarding
police pursuit.6 The Court reasoned that such records were important independent
records of the events as they transpired. 7 Accordingly, they were material to the
preparation of Mr. Valentin’s defense.



1
  74 A.3d 645 (Del. 2013).
2
  373 U.S. 83 (1963). Mr. Holmes initially sought the materials pursuant to both Brady and Rule
16(a)(1)(C). At oral argument, he narrowed the basis for his request to only Rule 16(a)(1)(C).
3
  2000 WL 303351 (Del. Super. Ct. Feb. 18, 2000).
4
  2007 WL 441953 (Del. Super. Ct. Feb. 1, 2007).
5
  2004 WL 1732280 (Del. Super Ct. July 8, 2004).
6
74 A.3d at 651.
7
  Id.
                                               2
       Here, in large part, the materials sought by Mr. Holmes fit within the broad
definition of tangible objects, as set forth by the Delaware Supreme Court in
Valentin. In considering the proffered importance of the records, the Court finds
that the items sought are in large part “within the possession, custody or control of
the [S]tate and [are] material to the preparation of the defendant’s defense.”8 In light
of the Supreme Court’s direction to apply Rule 16’s discovery requirements broadly,
the “defendant’s defense” also extends to suppression related matters.
       The three cases cited by the State are inapposite. They include analysis
regarding subpoenas issued pursuant to Superior Court Criminal Rule 17 seeking
sensitive material from third parties, other than the State, or separate analysis
regarding the timing of Brady disclosures. Here, the matter at hand does not involve
subpoenas targeting third parties and does not turn on a Brady analysis. The Block
case for one uses the verbiage “fishing expedition” to provide that the criminal
discovery rules are not appropriately used for such a purpose.9 As the other cases,
it, however, focused primarily on Brady and also involved at least some third-party
records not within the possession or control of the State. 10 In reviewing the cases
cited by the State, the Court also recognizes that all three of them predate the
Delaware Supreme Court’s decision in Valentin.        In the matter at hand, the Court
must solely look to the pretrial disclosure requirements of Superior Court Criminal
Rule 16.
       Here, in both Mr. Holmes written motion and at oral argument, he adequately
explained why, under the limited circumstances of this case, production of such
records will be material for the preparation of his defense. His articulated purposes
do not make this a fishing expedition. Rather, his requests are narrowly tailored to



8
  Super. Crim. R. 16(a)(1)(C)(emphasis added).
9
  Block, 2000 WL 303351, at *2.
10
   Id.
                                                 3
his established, defense related purpose. For these reasons, Mr. Holmes motion to
compel will be granted in large part.
      Nevertheless, the Court does not find that the text messages of the police
officers responding to the call fall within the purview of Rule 16(a)(1)(C). First, Mr.
Holmes seems to request private phone records of officers, which the Court declines
to order to be produced. Through Mr. Holmes’ motion and argument, he did not
address or articulate why such records fall within the custody or control of the State.
In the absence of a full development of the issue, the Court declines to order
production of officer phone records. While at some point, text messages of officers,
under appropriate circumstances, could be required to be produced pursuant to
Brady, Jencks, or Superior Court Criminal Rule 26.2, the Court declines to order
their production pursuant to Rule 16(a)(1)(C).
      As to the Call for Service Detail Report and dispatch records, recording of
police radio traffic, and video footage in the possession or control of the State that
relates to the time surrounding police calls relevant to the arrest and search at issue,
the Court finds that such materials, under the circumstances of this case, are material
to the preparation of the defendant’s defense. Accordingly, Mr. Holmes motion to
compel is GRANTED, in part. The State shall produce such materials within two
weeks of the date of this Order. At that point, after reviewing the materials, Mr.
Holmes may address the Court regarding his position, if any, regarding needed
adjustments to the scheduling order.
      IT IS SO ORDERED.


                                                      /s/ Jeffrey J Clark
                                                              Judge




                                           4